RENDERED: NOVEMBER 4, 2022; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2021-CA-0103-MR


BILLY MELTON                                                       APPELLANT



                 APPEAL FROM MONROE CIRCUIT COURT
v.               HONORABLE DAVID L. WILLIAMS, JUDGE
                        ACTION NO. 04-CR-00089



COMMONWEALTH OF KENTUCKY                                             APPELLEE



                                   OPINION
                                  AFFIRMING

                                  ** ** ** ** **

BEFORE: JONES, MAZE, AND MCNEILL, JUDGES.

MCNEILL, JUDGE: On December 21, 2005, a jury convicted the appellant, Billy

Melton, of murder, two counts of rape in the first degree, complicity to commit

tampering with physical evidence, and intimidating a witness. He was sentenced

to life imprisonment. See Melton v. Commonwealth, No. 2006-SC-000080-MR,

2007 WL 4139640, at *1 (Ky. Nov. 21, 2007). This is an appeal from an order of
the Monroe Circuit Court denying Billy Melton’s July 17, 2019 motions to vacate

his 2005 conviction and sentence pursuant to CR1 60.02, and for the presiding

judge to recuse. Upon review, we affirm.

                                        I. CR 60.02 Motion

                In sum, Melton’s CR 60.02 motion at issue in this appeal was properly

denied because it presented arguments Melton either could have made in prior

proceedings, did make in prior proceedings, or that he was otherwise procedurally

barred from making due to the time limitations set forth in the civil rule. Before

discussing the substance of those arguments, however, it is necessary to review the

history of this case, starting with the relevant facts of Melton’s underlying

conviction, which the Kentucky Supreme Court summarized when it resolved

Melton’s direct appeal:

                      Melton was indicted on various offenses arising
                from the death of Jodi Pace. On September 17, 2004,
                Pace, a fourteen-year-old, had gone to spend the night
                with Kassandra Hudson, her eighteen-year-old friend.
                Together the girls contacted Melton to see if he could
                obtain methamphetamine for them. After several calls,
                Melton agreed to pick up the girls.

                       Amanda Coe, Melton’s cousin, lived with him at
                the time of the incident. Melton, Coe, and Coe’s baby
                went to pick up Pace and Hudson. Upon arriving at
                Melton’s home in Tompkinsville, Pace and Hudson were
                informed that Melton had not yet obtained the
                methamphetamine for them. While they waited, Coe

1
    Kentucky Rule of Civil Procedure.

                                               -2-
witnessed Melton giving the two girls a handful of pills
and marijuana. Coe testified that Melton gave them
[Lorcet], Percocet, Oxycontin, Xanax, and an
unidentified pill. At some point Melton agreed to
provide Pace and Hudson with one gram of
methamphetamine each in return for sex. Shortly after
that, Melton had sexual relations with the girls.

       Pace and Hudson began to question Melton about
the methamphetamine, so he gave them more pills.
According to the testimony of Scottie Key and Clinton
Rowe, Melton then had sexual relations with both girls
again, although they were then passed out. Key and
Rowe, who had shared a cell with Melton after his arrest,
came forward and testified concerning various statements
he had made in their presence in which he had bragged
about the events that night. The testimony of Key and
Rowe confirmed the sex-for-methamphetamine theory.
In addition, both testified that on various occasions
Melton had specifically said he had given the drug
Seroquel to Pace.

       At some point in the early hours of September
18th, Coe informed Melton that Pace was not well and
that they should get her help. Melton refused and
threatened to harm Coe if she attempted to use the phone.
Later that morning, Melton was informed that Pace was
unresponsive. Melton, aware that Pace had overdosed,
delayed calling for help in order to give Coe time to
collect the pill bottles and dispose of them in the woods
adjoining his property. Further, Melton threatened to
harm Coe if she told authorities what had happened.
Once the pills were removed and Hudson was hidden,
Melton called 911 for an ambulance.

        An ambulance was dispatched to Melton’s
residence at 9:21 a.m. During his conversation with the
911-operator, Melton claimed he did not know who the
girl was. He stated that she had arrived with three other
girls the evening before. Further, Melton stated that the

                           -3-
girls were visiting with Coe when he went to sleep on the
couch, but that Pace had not responded when they tried to
wake her that morning. Pace was taken to the hospital
and pronounced dead on arrival by the Monroe County
Deputy Coroner.

       Once the ambulance left with Pace, Melton and
Coe took Hudson back and dropped her off near her
home. As a result of the night’s events, Hudson was also
taken to the hospital. It was there that officers found her
later on September 18th.

       Officers from the Kentucky State Police (KSP)
became involved shortly after Pace arrived at the
hospital. KSP Detectives interviewed Melton on the
afternoon of September 18, 2004. Melton provided a
story similar to that given to the 911-operator. With
Melton’s written consent, the officers searched Melton’s
house, his car, and the surrounding property. As a result
of that search, the officers recovered various pill bottles,
rolling papers, and a can modified for use with
methamphetamine.

       Melton was subsequently interviewed at the
Monroe County Sheriff’s office. KSP Detective Atwood,
having obtained a conflicting story from Coe, gave
Melton his Miranda warnings and began a taped
interview. Once again, Melton told the detective that
four girls had arrived the night before to visit Coe.
Melton repeated his assertion that no alcohol or drugs
were used while he was present and that Pace had been
fine when he went to sleep. When questioned, Melton
did admit to having sexual relations with two of the girls.
Melton told Detective Atwood that it had been a “group
deal” with the two girls. After completing his statement,
Melton admitted that marijuana had been used. He stated
he had not mentioned it because he did not believe it was
a drug. After further reflection, Melton told Detective
Atwood that if he gave him the tape of the first interview,
he would give him another statement. Detective Atwood

                             -4-
                informed Melton that he could not do that, but that he
                would listen to anything Melton wanted to say. Melton
                made no further statements. Melton was arrested
                following this interview.

                       An autopsy on Pace revealed that the cause of
                death was an overdose of Seroquel. Lab reports also
                revealed the presence of Xanax, oxycodone, and
                hydrocodone. Given the circumstances surrounding
                Pace’s death, officers obtained a rape collection kit on
                both Pace and Hudson. After obtaining a warrant, a rape
                suspect collection kit was obtained from Melton. Lab
                tests showed that samples of DNA taken from both Pace
                and Hudson matched Melton’s DNA. In addition,
                Hudson’s sample contained DNA from an unknown
                source.

Melton, 2007 WL 4139640, at *1-2. After rejecting Melton’s only two contentions

on direct appeal – that the trial court had erred by denying his motions to continue

the trial and for a change of venue – the Court affirmed Melton’s conviction and

sentence.

                Thereafter, Melton initiated a variety of post-judgment proceedings,

some of which overlapped during the years that followed. On October 19, 2009,

pursuant to RCr2 11.42, Melton filed a motion to vacate, claiming his trial counsel

had been ineffective because, among other reasons, his trial counsel had reason to

question his competency prior to his trial but failed to request a hearing; and

because his trial counsel had failed to consult with a pathologist to discredit the



2
    Kentucky Rule of Criminal Procedure.

                                           -5-
testimony of Dr. Tracey Corey, the Commonwealth’s medical examiner, who had

testified that Pace died as a result of an overdose of Seroquel. Melton v.

Commonwealth, No. 2009-CA-2271-MR, 2011 WL 2078590, *3-5 (Ky. App. May

27, 2011). The trial judge summarily denied Melton’s motion; this Court affirmed;

and the Kentucky Supreme Court denied discretionary review.

             On January 3, 2014, Melton filed a petition for writ of mandamus

against Judge Eddie Lovelace, who had presided over his trial. We dismissed his

petition on May 14, 2014, for his failure to pay the requisite $5.00 filing fee.

Melton v. Lovelace, No. 2014-CA-000047-OA.

             On October 2, 2013, Melton filed a petition for writ of habeas corpus

in the Monroe Circuit Court. His petition was denied on August 18, 2014. And, in

a March 25, 2015 order, this Court affirmed, explaining that the argument he had

advanced in his petition – that his conviction was void ab initio because he was

allegedly not evaluated concerning his competency to stand trial – had already

been presented to the trial court and this Court in his RCr 11.42 proceedings; and

that because Kentucky law had already provided Melton a more appropriate forum

for his grievance, habeas corpus relief was not available to him. Melton v.

Commonwealth, No. 2014-CA-001466-MR. On February 10, 2016, the Kentucky

Supreme Court denied discretionary review. Melton v. Commonwealth, No. 2015-

SC-000172-D.


                                          -6-
               On August 10, 2020, Melton filed another petition for writ of

mandamus, this time against Judge David L. Williams, who presided over his CR

60.02 motion. This Court denied the petition on November 25, 2020. Melton v.

Williams, No. 2020-CA-0502-OA. Melton did not seek further review.

               And with that in mind, we step back to July 17, 2019, when Melton

filed the CR 60.02 motion at issue in this matter before the Monroe Circuit Court.

There, he made three3 contentions. First, he argued the trial court had erred in

failing to raise and address the issue of his competency sua sponte because, he

believed, it had been on notice prior to his trial of facts sufficient to place his

competence to stand trial in question. He asserted the “trial court was fully aware

of his prior existing and readily debilitating, and often incapacitating over-

medicating, in conjunction with an IQ score of 58, all duly influenced by the

lifetime of mental problems which plague him and interfere with his ability to

meaningfully interact with others.” Thus, as he had done in his October 19, 2009

RCr 11.42 motion, and also in his October 2, 2013 writ petition, Melton contended

a new trial was warranted because he had not been provided a pretrial competency

hearing.




3
  Melton listed four “issues” in his CR 60.02 motion, but his fourth essentially repeated his
second; both asserted, in somewhat differing language, that the circuit court had erred by failing
to provide him a competency hearing prior to his trial.

                                                -7-
             For his second and third arguments, recall that in the RCr 11.42

proceeding he initiated in 2009, Melton had faulted his trial counsel for failing to

consult with a pathologist to discredit the testimony of Dr. Tracey Corey, the

Commonwealth’s medical examiner who had testified that Pace died as a result of

an overdose of Seroquel. Resolving that issue in his prior appeal, this Court had

explained, “Melton does not offer any evidence that he knew of a specific expert

who was willing to testify in a manner helpful to the defense or of what such

testimony would consist.” Melton, 2011 WL 2078590, at *5.

             However, in 2019, Melton found an individual he deemed an expert,

who was willing to testify in a manner helpful to his defense, and who had indeed

supplied him with an extensive affidavit detailing what his expert testimony would

be. The “expert” in question was Douglas H. Rank, a fellow inmate who had been

a licensed physician and psychiatrist. Rank stated in his affidavit that his opinion

was based upon his review of the following documents:

             1. FINAL DIAGNOSIS on PACE, JODI ME-04-832
             (“J.P.”) Completed by Tracey Corey, MD, on 11/08/2004
             (Exhibit #1)

             2. POST MORTEM EXAMINATION OF THE BODY
             OF PACE, JODI ME-04-832 Completed by Tracey
             Corey, MD, on 09/19/2004 (Exhibit #2)

             3. TRANSCRIPTION from the trial of Billy Melton,
             10/28/2005, starting at 3:09:15 p.m. These are the
             remarks by the Commonwealth Attorney, Charlton C.
             Hundley, to Billy Melton’s jury. (Exhibit #3)

                                         -8-
             4. Medication Follow-Up Sheet, Lifeskills, Inc. for Billy
             Melton, 8-12-02 through 10-27-04.

             5. “Fatal Overdoses Associated with Quetiapine,” by
             Loralie J. Langman, et. al. Journal of Analytical
             Toxicology, Vol. 28, September 2004.

             6. Physician’s Desk Reference (“PDR”)

             As to the substance of his opinion, it was three-fold. Citing item “4”

of the documents he reviewed – which listed the various medications Melton had

been prescribed prior to Melton’s trial – he agreed with Melton’s contention that

Melton had been over-medicated prior to trial, and that his competency to stand

trial therefore should have been in question. Next, he opined that his experience,

the documentation he had reviewed, as well as the medical literature available prior

to Melton’s trial, all indicated that Pace could not have died from ingesting

Seroquel; that oxycodone or hydrocodone could not have contributed to Pace’s

death; and that Melton could not have had sexual intercourse with Pace while she

was physically helpless. Lastly, he concluded Dr. Corey was unreasonable, and

perhaps negligent, in concluding otherwise.

             From Rank’s affidavit, Melton formulated his second and third CR

60.02 arguments. Regarding his second argument, Melton contended Rank’s

opinion constituted “new evidence” of which he had only recently become aware;

and that because it completely exonerated him, Rank’s opinion entitled him to a




                                         -9-
new trial “under the umbrella of CR 60.02(e)[4] and/or (f).” Regarding his third

argument, Melton contended he was entitled to a new trial because Rank’s affidavit

demonstrated Hudson and Coe – two of the witnesses examined at his trial – must

have committed perjury when they testified Melton had provided Pace Oxycontin

and Lorcet prior to her death; and that Dr. Corey must have presented false

evidence at trial.

               The circuit court denied Melton’s motion. Over the course of its April

24, 2020 order to that effect, as well as an August 28, 2020 order overruling

Melton’s subsequent petition for reconsideration, the circuit court explained its

reasoning. First, it noted Melton had previously asserted – in his RCr 11.42

motion – that his ability to cognitively function was a basis for setting aside his

conviction; and that the courts had already addressed that issue. Second, it found

that the passage of over fifteen years between Melton’s final sentence and CR

60.02 motion was not a reasonable amount of time and was far too long to warrant

granting Melton’s requested relief. Third, it explained:

               This Court cannot ascertain any evidence of a conclusive
               or clear and convincing character that evinces fraud in
               the proceeding. Melton’s basis for his motion relies
               heavily on an affidavit submitted by Douglas H. Rank.

4
  Below, Melton cited nothing indicating, per CR 60.02(e), that his judgment of conviction “is
void, or has been satisfied, released, or discharged, or a prior judgment upon which it is based
has been reversed or otherwise vacated, or it is no longer equitable that the judgment should have
prospective application.” Nor does he cite this specific provision in his appellate brief; nor, for
that matter, does the record support such a contention.

                                               -10-
             Mr. Rank. A former physician, is currently serving a
             fifteen (15)-year sentence for assaulting a patient with a
             sword.[FN]

                    [FN] See Commonwealth v. Douglas Rank,
                    Kenton Circuit Court 10-CR-00186

             Mr. Rank surrendered his license to practice medicine in
             February of 2011. Based upon these facts, this Court
             cannot determine that Mr. Rank’s allegations are credible
             enough to support the granting of a CR 60.02 trial.

             Melton now appeals, reasserting his CR 60.02 arguments. Regarding

his first argument, no error occurred. It is well-established that the remedy

provided under CR 60.02 is extraordinary and only available to raise issues that

could not have been raised in other proceedings. McQueen v. Commonwealth, 948

S.W.2d 415 (Ky. 1997). CR 60.02 is unavailable “to raise claims which could and

should have been raised in prior proceedings, but, rather, ‘is for relief that is not

available by direct appeal and not available under RCr 11.42.’” Sanders v.

Commonwealth, 339 S.W.3d 427, 437 (Ky. 2011) (quoting Gross v.

Commonwealth, 648 S.W.2d 853, 856 (Ky. 1983)). Here, as the circuit court

noted, Melton argued in his RCr 11.42 motion that his purported inability to

cognitively function served as a basis for relieving him of his judgment. Further,

the circuit court correctly noted that issue was addressed and resolved in those

prior proceedings. If Melton’s lack of competence was as clear and obvious prior

to his trial as Melton continues to represent, the issue also could have, and should


                                          -11-
have, been raised in his direct appeal pursuant to RCr 10.26 for palpable error

review.

              Regarding his second and third arguments, both are untimely. To

begin, the operative time limits specified in CR 60.02 commence after the entry of

judgment, not the finality of any appellate or post-judgment proceedings. Meredith

v. Commonwealth, 312 S.W.2d 460, 462 (Ky. 1958). Thus, to the extent Melton

asserts “perjury or falsified evidence” as bases for a new trial, his fifteen-year

delay precluded him from making such arguments. See CR 60.02(c) (providing

such arguments must be made no later than one year after entry of judgment).

              Moreover, while Rank’s “expert” opinion might be “new” to Melton,

it is not “new evidence” within the meaning of CR 60.02(b), let alone new

evidence of such “an extraordinary nature,” per CR 60.02(f), that it could not have

been discovered within one year of his conviction.5 As our Supreme Court

explained in Foley v. Commonwealth, 425 S.W.3d 880, 887 (Ky. 2014), relative to

both CR 60.02(b) and (f),

              “Newly discovered evidence is evidence that could not
              have been obtained at the time of trial through the
              exercise of reasonable diligence.” Commonwealth v.
              Harris, 250 S.W.3d 637, 642 (Ky. 2008). See also
              Sanders v. Commonwealth, 339 S.W.3d 427, 437 (Ky.
              2011) (holding that CR 60.02 allows appeals based upon
              claims of error that “were unknown and could not have

5
  CR 60.02(b) requires any motion based upon “newly discovered evidence” to be made no later
than one year after entry of judgment.

                                            -12-
             been known to the moving party by exercise of
             reasonable diligence and in time to have been otherwise
             presented to the court”). Certainly, testimony in the form
             of an expert’s opinion is “evidence” in the literal sense.
             KRE 702. But an expert’s opinion cannot fit the
             definition of “newly discovered evidence” unless it is
             based upon underlying facts that were not previously
             known and could not with reasonable diligence have
             been discovered. An opinion consisting simply of a
             reexamination and reinterpretation of previously known
             facts cannot be regarded as “newly discovered evidence.”
             There would be no finality to a verdict if the facts upon
             which it was based were perpetually subject to whatever
             reanalysis might be conceived in the mind of a qualified
             expert witness.

             Here, Rank’s “expert opinion” was based entirely upon his

reexamination and reinterpretation of facts that were either known – or in Rank’s

view, should have been known – prior to Melton’s trial. Indeed, even the medical

literature Rank cited in his review – including the edition of the “Physician’s Desk

Reference” he relied upon – predated Melton’s trial. Therefore, even if Rank’s

opinion could be lent credence as “evidence,” it did not qualify as “new evidence”

capable of invoking CR 60.02.

             Our Supreme Court has warned that because of the desirability of

according finality to judgments, CR 60.02(f) must be invoked only with extreme

caution, and only under most unusual circumstances. Cawood v. Cawood, 329

S.W.2d 569 (Ky. 1959). That is most definitely not the case in this matter: Melton

merely made arguments that have, could have, or should have been made prior to


                                        -13-
his trial, reinforcing that nothing has changed, and no extraordinary circumstance

has come into being, since his 2005 conviction. We therefore affirm the circuit

court’s decision to deny his motion.

                                II. Recusal Motion

             In conjunction with his CR 60.02 motion, Melton also sought to have

the presiding judge, David L. Williams, recuse. He argued Judge Williams was

biased against him and therefore incapable of fairly resolving his CR 60.02 motion

because: (1) he was Judge Williams’ blood relative; and (2) he owed Judge

Williams an outstanding sum of money for legal services then-attorney Williams

rendered for him in 1982 in connection with a prior charge of theft. On appeal, he

argues Judge Williams erroneously denied his motion.

             However, we reemphasize that Melton’s CR 60.02 arguments were

procedurally barred regardless. That aside, Melton’s contentions that he is related

to Judge Williams and owed him money were: (1) denied by Judge Williams in his

dispositive order; and (2) supported only by Melton’s unsworn allegations. We

will not accept conclusory allegations as proof in this regard. “The burden of proof

required for recusal of a trial judge is an onerous one. There must be a showing of

facts of a character calculated seriously to impair the judge’s impartiality and sway

his judgment.” Alred v. Commonwealth, Jud. Conduct Comm’n, 395 S.W.3d 417,

429 (Ky. 2012) (internal quotation marks and footnotes omitted). Consequently,


                                        -14-
we will not assume for purposes of this appeal that Judge Williams and Melton are

related; that Melton owed him money; or that any bias existed.

                                 III. Conclusion

            The Monroe Circuit Court committed no error. We therefore

AFFIRM.



            ALL CONCUR.



BRIEFS FOR APPELLANT:                    BRIEF FOR APPELLEE:

Billy Melton, pro se                     Daniel Cameron
West Liberty, Kentucky                   Attorney General of Kentucky

                                         Perry T. Ryan
                                         Assistant Attorney General
                                         Frankfort, Kentucky




                                       -15-